Order entered January 31, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00360-CV

                     MOLLY L. WILKERSON, Appellant

                                       V.

                       MARK MALDONADO, Appellee

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-51795-2021

                                    ORDER

      Before the Court is appellant’s January 22, 2022 request for clarification

regarding the filing of her amended brief. We GRANT appellant’s request for

clarification and confirm that her amended brief was filed on December 17, 2021

and has now been posted to this Court’s website.

      Also before the Court is appellee’s January 21, 2022 motion for an extension

of time to file her brief. Appellee explains the extension is necessary in part,
because the portion of the reporter’s record he requested has not been filed.

Appellant opposes the motion and has filed a response.

      We note that on January 18, 2021, we ordered court reporter Antoinette

Varela to file, within thirty days, the portions of the record appellee had requested.

Accordingly, we GRANT the motion and ORDER appellee’s brief be filed within

thirty days of the filing of the additional reporter’s record.



                                                /s/   ROBERT D. BURNS, III
                                                      CHIEF JUSTICE